Case 5:20-cv-00413-GKS-PRL Document 16 Filed 03/04/21 Page 1 of 2 PageID 51




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

RODRICK RICHARDSON,

       Plaintiff,

v.                                                               Case No: 5:20-cv-413-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER

       This case is before the Court on the Commissioner’s unopposed second motion to stay the

case for an additional ninety days to produce the certified transcript of the record necessary for

this case. (Doc. 15). Due to the global COVID-19 crisis, the SSA’s Office of Appellate Operations

(“OAO”) in Falls Church, Virginia has been forced to redesign its business practices to allow for

a mostly virtual transcript preparation process. The OAO continues to experience a backlog due to

the combination of increased new cases and difficulties transitioning to an electronic process.

       Upon due consideration, the Commissioner’s unopposed second motion to stay (Doc. 15)

is GRANTED. The Commissioner shall file an answer and the transcript of the record for this case

within 90 days of this Order. The Court will not grant a further stay in this case absent a showing

specific to this case as to why the record cannot be produced.
Case 5:20-cv-00413-GKS-PRL Document 16 Filed 03/04/21 Page 2 of 2 PageID 52




       DONE and ORDERED in Ocala, Florida on March 4, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      -2-
